      Case 1:20-mc-00657-LY Document 18 Filed 06/29/20 Page 1 of 10




                             Thomas Retzlaff
                          2402 E. Esplanade Ln.
                              PO Box 46424
                       Phoenix, Arizona 85063-6424
                              210-317-9800
                           Retzlaff@texas.net

June 29, 2020

The Honorable Mark Lane
U.S. Magistrate Judge
501 West 5th Street, Suite 7400
Austin, Texas 78701

Re:    Cause No. 1:20-MC-00657-LY; Van Dyke v. Retzlaff; in the U.S.
       District Court for the Western District of Texas.

      OBJECTION TO USE OF THE ECF SYSTEM BY JASON VAN DYKE


Dear Judge Lane:

      I wish to complain about plaintiff Jason Van Dyke having access to the
CM/ECF system for filing documents and getting notifications despite him no
longer being authorized to practice law in Texas, or anywhere else for that
matter.

       Attached is a June 12, 2020, disciplinary order signed by U.S. District
Court Judge Jeremy Kernodle of the Eastern District of Texas specifically
telling Van Dyke that he is absolutely FORBIDDEN from using his ECF login
in other than in two cases for which he is representing himself pro se in the
Eastern District.

       Finally, the Court notes that Mr. Van Dyke is currently representing
       himself as a pro se plaintiff in two matters pending in this District:
       (1) Case No. 4:18-cv-247, Van Dyke v. Retzlaff and (2) Case No. 4:19-
       cv-786, Van Dyke v. Shackleford. Docket No. 2 at 2. Mr. Van Dyke
       may retain his existing ECF login solely for purposes of docketing
       filings in these two cases as a pro se litigant. Any other use of his
       existing ECF login may result in additional sanctions.

                                                                     1|Page
     Case 1:20-mc-00657-LY Document 18 Filed 06/29/20 Page 2 of 10




      I have attached a copy of that order to this letter.

      Based upon grievances that I filed (one of which led to this $100 million
lawsuit being filed against me!), Van Dyke has been suspended by the State
Bar of Texas until at least October 31, 2021. He has been banned by both the
Eastern District of Texas and the Northern District of Texas. And under your
own Local Rules, he is prohibited from practicing law here, too, and he is
absolutely not authorized to use his existing ECF login in this case.




--- State Bar of Texas profile for Van Dyke



       Judge Lane, Van Dyke has violated Judge Kernodle’s disciplinary order
no less than three separate times in your court. He filed a Response In Support
Of The Motion To Quash (Doc #2), a Motion To Strike (Doc # 13) and a
Motion To Quash Subpoena (Doc # 14).

                                                                     2|Page
     Case 1:20-mc-00657-LY Document 18 Filed 06/29/20 Page 3 of 10




      I would request that you strike all three of those documents and I further
request that you conduct a hearing as to whether or not Van Dyke is in
contempt of Judge Kernodle’s June 12 disciplinary order.

      Van Dyke’s use of the ECF system gives him an unfair advantage over
me, obviously, and this must be remedied.




Respectfully,




__________________
Thomas Retzlaff




Cc

Judge Jeremy D. Kernodle
United States Courthouse
221 W. Ferguson, 1st Floor
Tyler, TX 75702




                                                                      3|Page
     Case 1:20-mc-00657-LY Document 18 Filed 06/29/20 Page 4 of 10




                      CERTIFICATE OF SERVICE

      I certify that on June 29, 2020, a copy of this document was delivered

to the US District Court Clerk’s office by the electronic dropbox, which will

automatically serve a Notice of Electronic Filing on all parties of record.




                   __________________
                   Thomas Retzlaff




                                                                      4|Page
       Case 1:20-mc-00657-LY
 Case 6:20-mc-00009-JDK      Document
                         Document     18 06/12/20
                                  6 Filed Filed 06/29/20
                                                    Page 1Page  5 of 10 #: 56
                                                           of 6 PageID



                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS

 IN THE MATTER OF                        §
                                         §
                                         §       Case No. 6:20-mc-9
                                         §
                                         §
 JASON LEE VAN DYKE                      §

                                       ORDER

      Before the Court is the disciplinary matter of attorney Jason Lee Van Dyke.

Mr. Van Dyke seeks a modification of a May 15, 2020 Reciprocal Attorney

Disciplinary Order issued by the Clerk of Court. As explained below, pursuant to

Local Rule AT-2(b), the Court grants the motion and issues a new order of discipline

identical to the discipline imposed by a state court.

                          I.     Procedural Background

      On April 30, 2020, the 271st District Court of Wise County, Texas, ordered

disciplinary sanctions against Mr. Van Dyke for violating Texas Disciplinary Rules

of Professional Conduct 8.04(a)(2) and 8.04(a)(3). Docket No. 4-4 at 1. The Wise

County order imposed an eighteen-month suspension from the practice of law, which

consists of a six-month active suspension followed by a twelve-month probated

suspension. Id. at 2. The active suspension began on May 1, 2020, and will end on

October 31, 2020—if Mr. Van Dyke complies with several conditions, including the

payment of attorney’s fees and expenses to the State Bar of Texas. Id. at 2–3. Upon

timely satisfying these conditions, Mr. Van Dyke’s probated suspension will begin on

November 1, 2020, and end on October 31, 2021. If, however, Mr. Van Dyke fails to




                                             1
          Case 1:20-mc-00657-LY
    Case 6:20-mc-00009-JDK      Document
                            Document     18 06/12/20
                                     6 Filed Filed 06/29/20
                                                       Page 2Page  6 of 10 #: 57
                                                              of 6 PageID



comply with these conditions, then he “shall remain actively suspended until the date

of compliance or until October 31, 2021, whichever occurs first.” Id. at 3.

        On May 15, 2020, the Eastern District of Texas Clerk of Court served Mr. Van

Dyke with a Reciprocal Attorney Disciplinary Order removing him “from the roll of

attorneys admitted to practice in this court” pursuant to Local Rule AT-2(b)(2)(A).

Docket No. 1 at 1–2. Mr. Van Dyke timely moved to modify the Order, as permitted

by Local Rule AT-2(b)(2)(B). Docket No. 2. In his motion, Mr. Van Dyke argues that

the Reciprocal Attorney Disciplinary Order is not in fact “reciprocal” because it

imposes a sanction of indefinite disbarment from practicing law in this District. Id.

at 2. Mr. Van Dyke argues that a reciprocal punishment, i.e., an identical suspension,

is the proper disciplinary sanction in matters of reciprocal discipline. Id. To that

end, Mr. Van Dyke asks the Court to vacate the Reciprocal Attorney Disciplinary

Order and impose the same sanction imposed by the Wise County order. Id. at 3.

        To better assess Mr. Van Dyke’s request, the Court ordered Mr. Van Dyke to

provide notice of all other disciplinary actions against him and the date he disclosed

each to the Eastern District of Texas Clerk of Court, as required by Local Rule AT-

2(b)(4).   Docket No. 3.     In response, Mr. Van Dyke notified the Court of two

substantive sanctions against him: (1) a February 2019 suspension imposed by the

District 14 Grievance Committee of the State Bar of Texas1 and (2) the April 2020

Wise County order that initiated this action. Docket No. 4 at 1. Mr. Van Dyke also

disclosed reciprocal disciplinary orders resulting from these two substantive


1 The February 2019 sanction suspended Mr. Van Dyke from the practice of law for twelve months,
beginning March 1, 2019, and ending February 29, 2020. Docket No. 4-1.


                                              2
          Case 1:20-mc-00657-LY
    Case 6:20-mc-00009-JDK      Document
                            Document     18 06/12/20
                                     6 Filed Filed 06/29/20
                                                       Page 3Page  7 of 10 #: 58
                                                              of 6 PageID



sanctions issued by the District of Columbia and Colorado bars and pending

reciprocal disciplinary matters pending in Georgia and the District of Columbia. Id.

at 1–2. Mr. Van Dyke claims that he timely notified the Eastern District Clerk of

Court about both substantive disciplinary orders, but admits that he failed to

properly disclose the 2019 reciprocal disciplinary orders from the District of Columbia

and Colorado. Id. at 2–3. 2

                                   II.     Applicable Rules

        Local Rule AT-2(b)(1) provides:

        Except as otherwise provided in this subsection, a member of the bar of
        this court shall automatically lose his or her membership if he or she
        loses, either temporarily or permanently, the right to practice law before
        any state or federal court for any reason other than nonpayment of dues,
        failure to meet continuing legal education requirements, or voluntary
        resignation unrelated to a disciplinary proceeding or problem.

Local Rule AT-2(b)(2) directs the Clerk to serve notice and an order “imposing

identical discipline” upon the attorney when notified of disciplinary actions initiated

in other courts. Local Rule AT-2(b)(4) also requires members of this bar to report to

the Clerk any loss of right to practice law before any state or federal court within

thirty days. “Absent excusable neglect, an attorney’s failure to comply with this

subsection shall waive that attorney’s right to contest the imposition of reciprocal

discipline.” Id.




2 Although Mr. Van Dyke claims to have disclosed to the Clerk the existence of the February 2019
sanction, the Clerk’s Office has no record of receiving that notice. In any event, the Clerk never
imposed the reciprocal discipline required by Local Rule AT-2(b)(1). Because the local rules provide a
procedure by which the Clerk initiates that discipline, the Court will not address the February 2019
sanction here. See Local Rule AT-2(b)(2)(A).


                                                  3
       Case 1:20-mc-00657-LY
 Case 6:20-mc-00009-JDK      Document
                         Document     18 06/12/20
                                  6 Filed Filed 06/29/20
                                                    Page 4Page  8 of 10 #: 59
                                                           of 6 PageID



                                    III.   Analysis

      Mr. Van Dyke argues that the Reciprocal Attorney Disciplinary Order is

inconsistent with Local Rule AT-2(b) because the Order imposes indefinite

suspension; whereas, the Wise County order giving rise to the Reciprocal Attorney

Disciplinary Order imposes only an eighteen-month suspension. The Court agrees.

      Local Rule AT-2(b)(1) does not expressly provide for identical, reciprocal

discipline. But Local Rule AT-2(b)(2)(A) does. It states: “If it appears that there

exists a ground for discipline set forth in paragraph (b)(1) above, the clerk shall serve

a notice and order upon the attorney concerned . . . imposing identical discipline in

this district.” LOCAL RULE AT-2(b)(2)(A) (emphasis added). And the District has

historically imposed “identical discipline” when it learns that a member of the bar

has been suspended in another jurisdiction. See, e.g., In re: Norman Silverman, 4:19-

mc-4-MAC, Docket No. 18 at 16–17 (discussing the conditions for imposing identical

discipline in the District); In re: Daphne L. Silverman, 4:19-mc-5-MAC, Docket No. 18

at 4 (same).

      The problem here is that the Reciprocal Attorney Disciplinary Order does not

impose an identical, reciprocal sanction upon Mr. Van Dyke. It states that Mr. Van

Dyke “shall be removed from the roll of attorneys admitted to practice in this court,”

but does not provide a duration for the removal. The Wise County order, in contrast,

clearly imposes an eighteen-month suspension, which includes a six-month active

suspension followed by a twelve-month probated suspension if Mr. Van Dyke

complies with the stated conditions. Docket No. 4-4 at 1-2.




                                           4
        Case 1:20-mc-00657-LY
  Case 6:20-mc-00009-JDK      Document
                          Document     18 06/12/20
                                   6 Filed Filed 06/29/20
                                                     Page 5Page  9 of 10 #: 60
                                                            of 6 PageID



       Accordingly, the Court will vacate the Reciprocal Attorney Disciplinary Order

and issue a revised disciplinary order as set forth below.

                                    IV.    Sanctions

       Local Rule AT-2(b)(2) mandates that the Clerk “impos[e] identical discipline”

if grounds for discipline in a state or federal court are brought to the Clerk’s attention.

Based on the facts presented, the Court finds that appropriate here.

       Accordingly, the Court GRANTS Mr. Van Dyke’s motion and VACATES the

May 15, 2020 Reciprocal Attorney Discipline Order.

       The Court hereby ORDERS the following sanctions against Jason Lee Van

Dyke: Mr. Van Dyke is suspended from practicing law in the Eastern District of

Texas for eighteen months, beginning June 12, 2020, and ending December 12, 2021.

Mr. Van Dyke shall be actively suspended from practicing law in this District for a

period of six months, beginning June 12, 2020, and ending December 11, 2020. Mr.

Van Dyke shall be under probated suspension beginning December 12, 2020, and

ending December 12, 2021, provided he complies with the terms and conditions stated

in the April 30, 2020 Wise County order. See Docket No. 4-4 at 2–3. Failure to timely

comply with those terms and conditions shall result in Mr. Van Dyke remaining

actively suspended from practicing law in this District until the date of compliance

or until December 12, 2021, whichever occurs first.

       Pursuant to Local Rule AT-2(f), Mr. Van Dyke will not be automatically

reinstated at the end of the suspension period, but he may apply, in writing, for

reinstatement following his active suspension. Accordingly, the Clerk of Court is

ORDERED to remove Jason Lee Van Dyke from the roll of attorneys admitted to


                                            5
      Case 1:20-mc-00657-LY
 Case 6:20-mc-00009-JDK     Document
                         Document    18 06/12/20
                                  6 Filed Filed 06/29/20
                                                    Page Page
                                                         6 of 6 10 of 10 #: 61
                                                                PageID



practice in this District pending an application for reinstatement at the conclusion of

his active suspension. Any such application before December 12, 2021, should include

satisfactory evidence that Mr. Van Dyke has complied with the terms of the April 30,

2020 Wise County order.

      The Court further advises Mr. Van Dyke that, pursuant to Local

Rule AT-2(b)(4), he is required to notify the Clerk of Court within thirty days of any

loss of right to practice law before any state or federal court, including reciprocal

disciplinary orders. Failure to strictly abide by this rule may result in additional

sanctions or denial of any application for reinstatement in this District.

      Finally, the Court notes that Mr. Van Dyke is currently representing himself

as a pro se plaintiff in two matters pending in this District: (1) Case No. 4:18-cv-247,

Van Dyke v. Retzlaff and (2) Case No. 4:19-cv-786, Van Dyke v. Shackleford. Docket

No. 2 at 2. Mr. Van Dyke may retain his existing ECF login solely for purposes of

docketing filings in these two cases as a pro se litigant. Any other use of his existing

ECF login may result in additional sanctions.

        So ORDERED and SIGNED this 12th day of June, 2020.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           6
